Citation Nr: 1423852	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  03-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to March 7, 2011.

2. Entitlement to an increased rating for PTSD, evaluated as 70 percent disabling since March 7, 2011.

3. Entitlement to a total disability evaluation based on unemployability due to service connected disability (TDIU) prior to September 22, 2004.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971. 

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before a Veterans Law Judge at the RO in December 2003. A transcript of that hearing is of record.

In May 2006, the Board denied the Veteran's claim for an evaluation in excess of 50 percent for PTSD, and remanded, inter alia, the issue of entitlement to a TDIU.  Thereafter, the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) challenging the denial of an increased rating for PTSD. 

In May 2007, the Court granted a joint motion to vacate the Board decision with respect to the issue of entitlement to an increased rating for PTSD.

In August 2007, the issue of entitlement to an increased rating for PTSD was remanded for additional development.  In September 2008 and August 2010, the Board, inter alia, remanded the claims of entitlement to an increased rating for PTSD and entitlement to a TDIU. 

In November 2011, the Huntington, West Virginia RO granted entitlement to service connection for coronary artery disease pursuant to new regulations establishing entitlement to presumptive service connection for ischemic heart disease secondary to Agent Orange exposure. This rating decision also established entitlement to a 100 percent schedular evaluation for coronary artery disease effective from September 22, 2004.  The effective date assigned was granted pursuant to the decision in Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175, 1183   (N.D. Cal. 1999).

The Board, in a May 2012 decision, dismissed the issues on appeal.  In an August 2013 Memorandum Decision, the Court reversed the Board's May 2012 decision and remanded the matters for further adjudication.  The case is now, once more, before the Board for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2003, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  In March 2012, the Board sent the Veteran a letter advising him that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal and requested that he indicate whether he wished to have another hearing.  In April 2012, the Board received the Veteran's request to appear at a hearing at the local RO. 

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for his requested hearing.  Therefore, a remand is required in this case.  


Accordingly, the case is REMANDED for the following action:

A Travel Board hearing should be scheduled for the Veteran in connection with his appeal.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



